Citation Nr: 1106616	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  09-42 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from March 
1968 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2009 rating decision of a Department of 
Veterans Affairs (VA), Regional Office (RO), that denied the 
Veteran's claims for service connection for bilateral hearing 
loss and tinnitus.

In October 2010, the Veteran testified at a travel board hearing 
over which the undersigned Acting Veterans Law Judge presided.  A 
transcript of the hearing has been associated with the Veteran's 
claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010). 

VA's duty to assist also includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 
8 Vet. App. 69 (1995).  

The Veteran contends that his bilateral hearing loss and tinnitus 
were due to in-service noise exposure.  He asserts that his 
duties involved putting liquid oxygen into jet aircraft while the 
pilots were revving up the engines.  He reports that he stood 
about five feet from the airplane motors to complete these tasks.  
The Veteran's military occupational specialty (MOS) was that of 
aircraft mechanic.  Since the Veteran's MOS is consistent with 
one that would expose him to noise, the Board concedes that the 
Veteran was exposed to acoustic trauma during his period of 
service.

The Veteran has alleged both at a March 2010 VA examination and 
at the October 2010 travel board hearing before the Board that he 
has experienced hearing loss and tinnitus continuously since his 
in-service noise exposure.  

On VA examination in March 2010, the examiner opined that the 
Veteran's bilateral hearing loss and tinnitus were less likely as 
not related to his in-service acoustic trauma.  He explained that 
the Veteran's MOS had likely exposed him to some degree of high 
risk noise but that his service treatment records had not 
indicated that this had caused a permanent negative impact on his 
hearing.  The examiner further noted that the Veteran's service 
treatment records, including his separation examination, were 
negative for any complaints or treatment for hearing loss or 
tinnitus, and that all hearing tests administered during service 
showed normal hearing.  Although the March 2010 VA examiner 
considered the Veteran's lay statements regarding report of in-
service injury, it does not appear that he considered the 
Veteran's lay statements pertaining to a continuity of 
symptomatology of bilateral hearing loss and tinnitus.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where 
the examiner did not comment on Veteran's report of in-service 
injury and relied on lack of evidence in service medical records 
to provide negative opinion).  In order to make an accurate 
assessment of the Veteran's entitlement to service connection for 
his bilateral hearing loss and tinnitus, it is necessary to have 
a medical opinion discussing whether his disabilities are related 
to his period of active service based upon a thorough review of 
the record, comprehensive examination of the Veteran, and 
adequate rationale.  Therefore, the Board finds that another 
examination and opinion is necessary in order to fairly decide 
the merits of the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for 
a VA examination with an examiner who has not 
previously examined him to determine whether 
there is any relationship between any current 
bilateral hearing loss and tinnitus and his 
period of active service.  The examiner must 
review the claims file and the examination 
report should note that review.  All testing 
deemed necessary by the examiner should be 
undertaken.

The examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent probability or greater) that any 
current bilateral hearing loss and tinnitus 
are etiologically related to any incidents of 
the Veteran's period of active service, 
including his conceded in-service noise 
exposure.  

The examiner must consider the Veteran's lay 
statements as to the in-service occurrence of 
an injury and the continuity of 
symptomatology since service.  A complete 
rationale for any opinions expressed should 
be provided.  
If necessary, the examiner should reconcile 
the opinion with the other medical opinions 
of record.

2.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development action has been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, it should be 
undertaken prior to further claims 
adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.
 
The Veteran need take no action until he is so informed.  He has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of 
this remand are to obtain additional information and comply with 
all due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of this 
action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

